___________

                                      No. 95-3391
                                      ___________

B. C. Pendleton,                           *
                                           *
     Petitioner - Appellant,               *
                                           * Appeal from the United States
     v.                                    * District Court for the
                                           * Southern District of Iowa.
Thomas Hundley,                            *
                                           *       [UNPUBLISHED]
     Respondent - Appellee.                *
                                      ___________

                     Submitted:       April 11, 1996

                            Filed:    May 6, 1996
                                      ___________

Before MAGILL, and LOKEN, Circuit Judges, and GOLDBERG,* Judge.
                               ___________


PER CURIAM.


     B. C. Pendleton was convicted in state court of first degree murder
and robbery for killing a bartender while robbing a Davenport, Iowa,
tavern.   His conviction was affirmed on direct appeal, and the state courts
denied postconviction relief following an evidentiary hearing.                 Pendleton
                                  1
appeals the district court's          denial of his petition for federal habeas
corpus relief.


     Pendleton     raises   two   issues    arising    out   of   the   same   pretrial
circumstances.    Tavern owner Frank Lingard discovered the murder and told
police he had seen two black men running from the tavern.




     *The HONORABLE RICHARD W. GOLDBERG, Judge, United States Court
     of International Trade, sitting by designation.
      1
       The HONORABLE RONALD E. LONGSTAFF, United States District
Judge for the Southern District of Iowa, who adopted the Report and
Recommendation of the HONORABLE CELESTE F. BREMER, United States
Magistrate Judge for the Southern District of Iowa.
Himself a suspect, Lingard submitted to a polygraph examination, which
suggested Lingard was not truthful in saying he had seen two black men
running from the tavern.    Confronted with this apparent deception, Lingard
said his answer was hesitant because he had later heard one of the robbers
might    have been a Mexican.       The polygraph examiner later told the
prosecutor this explanation was consistent with the polygraph examination
results.      All this information was in the prosecutor's file.               The
prosecutor made that file available to defense counsel under the county
attorney's "open file" policy but did not alert defense counsel to
Lingard's    polygraph   results.    Defense   counsel   did   not   examine   the
prosecutor's file or otherwise learn of those results.         At trial, Lingard
testified he saw two black men running from the tavern.


        On appeal, Lingard argues (1) his trial counsel provided ineffective
assistance in not reviewing the prosecutor's file or otherwise discovering
that Lingard had "failed" a polygraph examination; and (2) the prosecutor
violated Brady v. Maryland, 373 U.S. 83 (1963), by not disclosing this
material exculpatory evidence.      After careful review of the record, we
agree with the district court that Pendleton has failed to overcome the
strong presumption that his attorney rendered competent assistance; that
defense counsel's failure to discover Lingard's polygraph results had no
measurable outcome on the trial; and that the prosecutor did not suppress
material exculpatory evidence.      Accordingly, we affirm for the reasons
stated in the Magistrate Judge's thorough Report and Recommendation dated
April 25, 1995.    See 8th Cir. Rule 47B.


        A true copy.


             Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-